An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

INTHE SUPREME COURT OF THE STATE OF NEVADA

RAMIRO VELA, ! No. 66356
Appellant,

gllAINGER‘S, F l l... E 9

Res ondent. NOV 2 'l 201'}

TR l K. LlNDEMAN
on: R ’ mount
a I

‘ DEPUTY CLERK

   

ORDER DISMISSIN G APPEAL

This is a proper person appeal from a district court order
denying a motion for reconsideration of an earlier order denying a motion
to waive fees and costs. Because no statute or court rule authorizes an
appeal from such an order, we lack jurisdiction to consider this appeal.
See Taylor Constr. Co. E). Hilton. Hotels Corp, 100 Nev. 207, 209, 678 P.2d
1152, 1153 (1984) (noting that. an appeal may only be taken when
authorized by statute or court rule); see also NRAP 3A(b) (listing orders

and judgments from which an appeal may be taken). Accordingly, we
ORDER this appeal DISMISSED.

pic/W , J,
Pickering

Parraguirre  Saitta

    

cc: Hon. James E. Wilson, District Judge
Ramiro Vela
Carson City Clerk

SUPREME COURT
OF
NEVADA

4x13194723. Wyn